ORDER
PER CURIAM
Brian W. Spear and Brian Spear Construction Co. (collectively, “Spear”) appeal from the trial court s Judgment Nunc Pro Tunc awarding Jamie L. Quinn (“Quinn”) damages and attorney’s fees on her counterclaim for unlawful retaliation in violation of the Missouri Human Rights Act (“MHRA”), stemming from Spear’s suit for malicious prosecution and injurious falsehood. No appeal is taken from the judgment denying Spear’s claims. We affirm.1
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).

. Quinn also filed a motion for award of attorney's fees and expenses in connection with this appeal, which this Court has taken with the case. Based on the MHRA, Section 213.111.2, which states that ‘[t]he court ... may award court costs and reasonable attorney fees to the prevailing party,' and the judgment awarded in Quinn’s favor, we find that Quinn is the prevailing party and shall be awarded attorney’s fees and expenses incurred in connection with this appeal, which has been reasonably shown as $33,132.75 up to December 13, 2016.